DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see page 6, filed 03/03/2022, with respect to claims 1, 4, and 9 have been fully considered and are persuasive.  The rejection of claims 1, 4, and 9 has been withdrawn.

Allowable Subject Matter

Claims 1 – 6, 9 – 11, and 14 – 16 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per amendments filed on 03/03/2022)

With respect to claim 1 the prior art discloses A storage device storing program instructions executable by a processor to perform operations of: 
obtaining a characteristic indication parameter of each of images; 
obtaining an operation instruction and classifying the images according to the 
determining whether a user satisfies with the images according to classifications of the images.

However, the prior art does not teach or fairly suggest if determining that the user satisfies with the images, then adjusting, according to the characteristic indication parameters of the images, an imaging parameter of a camera of the mobile terminal for multiple times until a ratio of the satisfying images to the unsatisfying images is larger than or equal to a predetermined threshold such that the camera is capable of generating images that meet the user's demands.

With respect to claim 4 the prior art discloses An image processing method of a mobile terminal, comprising: 
obtaining a characteristic indication parameter of each of images; 
obtaining an operation instruction and classifying the images according to the operation instruction; 
determining whether a user satisfies with the images according to classifications of the images.

However, the prior art does not teach or fairly suggest and if determining that the user satisfies with the images, then adjusting, according to the characteristic indication parameters of the images, an imaging parameter of a camera of the mobile terminal for multiple times until a ratio of the satisfying 

With respect to claim 9 the prior art discloses A mobile terminal, comprising: 
a camera; 
a storage device, configured to storing program instructions; 
and a processor, configured to execute the program instructions to perform operations of: 
obtaining a characteristic indication parameter of each of images; 
obtaining an operation instruction and classifying the images according to the operation instruction; 
determining whether a user satisfies with the images according to classifications of the images.

However, the prior art does not teach or fairly suggest and if determining that the user satisfies with the images, then adjusting, according to the characteristic indication parameters of the images, an imaging parameter of a camera of the mobile terminal for multiple times until a ratio of the satisfying images to the unsatisfying images is larger than or equal to a predetermined threshold such that the camera is capable of generating images that meet the user's demands.

Dependent claims 2, 3, 5, 6, 10, 11, and 14 - 16 are allowable for at least the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be 



/MARK T MONK/Primary Examiner, Art Unit 2696